Citation Nr: 1341631	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  07-21 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease of the lumbosacral spine, L5-S1, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for right shoulder impingement syndrome, evaluated as 10 percent disabling prior to December 6, 2012 and as 20 percent disabling from that date.

5.  Entitlement to an increased rating for residuals of left radial neck fracture, evaluated as noncompensably disabling prior to December 6, 2012 and as 10 percent disabling from that date.  

6.  Entitlement to an increased rating for residuals of recurrent right ankle sprains, evaluated as noncompensably disabling prior to December 6, 2012 and as 10 percent disabling from that date.

7.  Entitlement to an increased rating for hiatal hernia with peptic ulcer disease and gastroesophageal reflux, currently evaluated as 10 percent disabling.

8.  Entitlement to a compensable rating for hemorrhoids.

9.  Entitlement to a compensable rating for epididymitis.

10.  Entitlement to a compensable rating bilateral hearing loss disability.

11.  Entitlement to a compensable rating for bilateral maculopathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to August 1997. 

This matter came before the Board of Veterans Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In March 2006, the RO denied claims of entitlement to service connection for asthma, and a left shoulder disability, and denied claims for increased/compensable ratings for service-connected degenerative joint disease, lumbosacral spine, L5-S1, hiatal hernia with peptic ulcer disease and gastroesophageal reflux, degenerative joint disease, left knee, degenerative joint disease, right knee, right shoulder impingement syndrome, bilateral hearing loss, bilateral maculopathy, epididymitis, residuals, fracture, left radial neck, residuals, recurrent right ankle sprains, and hemorrhoids.  In December 2006, the RO denied a claim for service connection for prostate cancer. 

In June 2009, the Veteran was afforded a videoconference hearing before an Acting Veterans Law Judge (AVLJ).  In July 2013 the Veteran was advised that the AVLJ who conducted his hearing was not longer employed by the Board.  He was provided the opportunity to request another hearing before a Veterans Law Judge (VLJ).  In July 2013 he responded that he did into wish to appear at another hearing.

In an October 2012 decision, the Board denied service connection for prostate cancer.  The issues of entitlement to service connection for asthma, and a left shoulder disability, and increased/compensable ratings for service-connected degenerative joint disease, lumbosacral spine, L5-S1, hiatal hernia with peptic ulcer disease and gastroesophageal reflux, degenerative joint disease, left knee, degenerative joint disease, right knee, right shoulder impingement syndrome, bilateral hearing loss, bilateral maculopathy, epididymitis, residuals, fracture, left radial neck, residuals, recurrent right ankle sprains, and hemorrhoids, were remanded for additional development.  

While the appeal was in remand status, service connection was granted for asthma and a left shoulder disability; accordingly, the Board need not further address those claims for service connection.

The issue of entitlement to a compensable rating for bilateral maculopathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Degenerative joint disease of the lumbosacral spine, L5-S1, is manifested by
lumbosacral flexion limited to 60 degrees; there is no evidence of limitation of flexion to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or of incapacitating episodes of intervertebral disc syndrome.

2.  Degenerative joint disease of the lumbosacral spine, L5-S1, is productive of radiculopathy to the right leg.

3.  Degenerative joint disease of the left knee is manifested by pain, with full extension and flexion limited to 105 degrees; there is no evidence of instability.

4.  Degenerative joint disease of the right knee is manifested by pain, with full extension and flexion limited to 100 degrees; there is no evidence of instability.

5.  For the period prior to December 6, 2012, right shoulder impingement syndrome was manifested by pain and abduction limited by pain to 160 degrees.

6.  For the period from December 6, 2012, right shoulder impingement syndrome is manifested by pain and abduction limited by pain to 100 degrees.

7.  For the period prior to December 6, 2012, residuals of left radial fracture were manifested by pain on motion, with flexion to 145 degrees and extension to zero degrees.  There is no compensable loss of supination or pronation.  There is no evidence of any ankylosis, flail joint, nonunion of the radius and ulna, nonunion of the ulna, or nonunion of the radius.

8.  For the period from December 6, 2012, residuals of left radial fracture are manifested by pain on motion, with flexion to 110 degrees and extension to zero degrees.  There is no compensable loss of supination or pronation.  There is no evidence of any ankylosis, flail joint, nonunion of the radius and ulna, nonunion of the ulna, or nonunion of the radius.

9.  For the period prior to December 6, 2012, residuals of recurrent right ankle sprains were manifested by full range of motion with pain.

10.  For the period from December 6, 2012, residuals of recurrent right ankle sprains are manifested by pain and plantar flexion limited to 30 degrees and dorsiflexion limited to 10 degrees.

11.  Hiatal hernia with peptic ulcer disease and gastroesophageal reflux is manifested by recurrent epigastric distress, pyrosis, and regurgitation.  

12.  Hemorrhoids are manifested by pain, occasional bleeding, and pruritis.

13.  Epididymitis is manifested by pain in the testicles; there is no indication of urinary difficulties, renal dysfunction or infection, and epididymitis has not required long-term therapy, drainage, hospitalizations, or intermittent or continuous intensive management.

14.  Bilateral hearing loss disability is manifested, at worst, by Level II hearing loss in the right ear and Level II hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for degenerative joint disease of the lumbosacral spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2013).

2.  The criteria for a separate evaluation for right leg radiculopathy, which is associated with the lumbar spine disability, have been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).

3.  The criteria for an evaluation in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5258, 5259, 5260, 5261 (2013).

4.  The criteria for an evaluation in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5258, 5259, 5260, 5261 (2013).

5.  For the period prior to December 6, 2012, the criteria for an evaluation in excess of 10 percent for the right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5010, 5201, 5202 (2013).

6.  For the period from December 6, 2012, the criteria for an evaluation in excess of 20 percent for the right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5010, 5201, 5202 (2013).

7.  For the period prior to December 6, 2012, the criteria for a 10 percent evaluation for residuals of a fractured left radius have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, 5212 (2013).

8.  The criteria for an evaluation in excess of 10 percent for residuals of a fractured left radius have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, 5212 (2013).

9.  For the period prior to December 6, 2012, the criteria for a 10 percent evaluation for residuals of right ankle sprains have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5271 (2013).

10.  The criteria for an evaluation in excess of 10 percent for residuals of right ankle sprains have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5271 (2013).

11.  The criteria for an evaluation in excess of 10 percent for hiatal hernia with peptic ulcer disease and gastroesophageal reflux have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.113, 4.114, Diagnostic Codes 7307, 7346 (2013).

12.  The criteria for a compensable evaluation for hemorrhoids are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2013).

13.  The criteria for a compensable disability rating for epididymitis are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7523 (2013).

14.  The criteria for compensable evaluation for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Tables VI, VIA, VII; 4.86; Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

A letter dated in January 2005, prior to the adjudication of the Veteran's claims, informed the Veteran of how to submit his claims for increase and of the allocation of responsibilities between himself and VA.  

In March 2006 the Veteran was advised of the manner in which VA determines disability ratings and effective dates.  Subsequent letters advised him of the status of his claims.

The Board finds that the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

With respect to VA's duty to assist, VA and private treatment records have been obtained and associated with the record.  VA examinations have been conducted.  The Board finds that the examinations are adequate in that the examiners reviewed the Veteran's history, interviewed the Veteran, and provided sufficient information so as to adequately inform the Board's determinations.  

With respect to the Veteran's bilateral hearing loss disability, the Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2013).  The Court also noted that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in an examination.  The Veteran has not asserted that there is any deficiency in his VA examinations.

The Veteran also was afforded a hearing during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues on appeal during the hearing and the Veteran provided testimony pertaining to the claims for increased ratings.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  Moreover, the Veteran declined the opportunity to have another hearing.  

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board notes that where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2013); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

Lumbosacral Spine, Knees, Right Shoulder, Left Radial Fracture, and Right Ankle

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996). 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Traumatic arthritis will be rated as degenerative arthritis under Diagnostic Code 5010. 

	Lumbosacral Spine

The general rating formula for disease and injures of the spine, specifically, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides as follows:

A 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine;

A 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243 (2013). 

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5243 (2013).

A VA outpatient record dated in March 2005 indicates the Veteran's complaint of low back pain after lifting something the previous day.  A history of degenerative joint disease was noted.  Objectively, the Veteran moved very slowly and stiffly.  Medication was administered.  

June and July 2005 records from Beaumont Army Medical Center (BAMC) note the Veteran's complaints of back pain for one month.  He noted that the pain radiated down the right side and that he had numbness and tingling in his right leg.  In September 2005 he was referred to physical therapy.

On VA examination in September 2005, the Veteran reported that on flare-up every several months, he had pain that radiated into his legs, with fatigue, stiffness, and lack of endurance.  He noted his symptoms affected his job because they slowed him down.  He related that he had lost a good deal of time from work due to his back condition.  Physical examination revealed no muscle spasm.  Straight leg raising was negative bilaterally.  Patellar reflexes were 2/4.  Ankle jerk was 0 on the right and 1/4 on the left.  There was some subjective sensory deficit in both upper parts of the thigh.  Strength of the lower extremities was 5/5.  Range of motion testing indicated flexion to 90 degrees with discomfort, extension was to 30 degrees with discomfort, lateral flexion was to 30 degrees bilaterally with discomfort, and rotation was to 35 degrees with discomfort.  On repetitive use, there was no fatigability or change in flexion.  The examiner estimated that during acute flare-up the Veteran might have a 20 percent reduction of lateral flexion and flexion to about 70 degrees.  He estimated that flare-up and repetitive use would cause mild functional impairment, but that there was otherwise no functional impairment.  The examiner pointed out that during the spine examination the Veteran showed positive Waddel signs for nonorganic signs of pain manifested by breakaway weakness and positive stimulation testing.  There were no gait abnormalities.  The diagnoses were mild degenerative joint disease of the lumbar spine and symptomatic herniated nucleus pulposus at L5-S1 with secondary episodic radiculopathy to the right lower extremity.

The report of a June 2007 private MRI indicates an impression of an annular tear with subarticular disc protrusion impinging on the right S1 nerve at L5-S1.

On VA examination in October 2007, the Veteran reported constant pain that received some relief from Motrin.  He denied bladder and bowel dysfunction.  He denied use of back brace or previous surgery.  He noted that it took longer to perform duties because he required frequent rest.  The examiner noted that X-rays in December 2006 had shown degenerative hypertrophic osteophytes, bilateral facet arthritis, and mild scoliosis on the right.  Physical examination revealed flexion to 90 degrees, lateral flexion to 30 degrees bilaterally, rotation to 30 degrees bilaterally, and extension to 30 degrees.  The examiner stated that there was no additional loss of motion due to pain, fatigue, weakness, or lack of endurance following repetitive motion.  He estimated that the Veteran would have no additional functional limitation of motion during flare-up or repetitive use due to pain, fatigue, weakness, or lack of endurance.

At his June 2009 hearing, the Veteran stated that he had problems bending, and that he took a long time to move around.  He testified that when he had bad episodes, his legs ached and had spasms.  

On VA examination in December 2012, the Veteran's history was reviewed.  He denied flare-ups.  Range of motion testing revealed flexion to 60 degrees, extension to 10 degrees, lateral flexion to 20 degrees bilaterally, and rotation to 20 degrees bilaterally.  The Veteran had pain at the end points of motion.  Repetitive use did not result in additional limitation of motion.  There was tenderness of the low back and both paraspinalis muscles.  There was no guarding.  Strength in the lower extremities was 5/5 throughout.  Reflexes were normal in the ankles and knees.  Straight leg raising was negative.  There were no radicular symptoms and no neurologic abnormalities.  The examiner indicated that there was no evidence of intervertebral disc syndrome.  The diagnosis was degenerative disc disease of the lumbar spine with arthritis.

Having reviewed the evidence of record, the Board has determined that for the period considered, an evaluation exceeding 20 percent is not warranted. The 20 percent evaluation for this period contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A higher evaluation requires evidence demonstrating forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. Such is not shown by the objective evidence of record.  In that regard, the record reflects that, at worst, flexion has been limited to 60 degrees, and combined range of motion has been 150 degrees.  As such, an evaluation in excess of 20 percent is not supported by the  objective evidence of record.

The Board has also considered whether a higher evaluation is warranted pursuant to the criteria for rating intervertebral disc syndrome.  However, there is no evidence showing that bed rest was prescribed by a physician during the appellate period.  Accordingly, a higher evaluation pursuant to the criteria for evaluating intervertebral disc syndrome is not for application. 

Finally, the Board notes that the September 2005 VA examiner noted right leg radiculopathy associated with the Veteran's low back disability.  As such, the assignment of a separate disability rating for radiculopathy of the right lower extremity is warranted.  In order to ensure that there is no prejudice by virtue of the Board assigning a rating in the first instance, the agency of original jurisdiction will assign the rating and the effective date.

The Board accepts that the Veteran has experienced functional impairment and pain due to  his low back disability.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible, to include during reported flare-ups and following repetitive use.  However, neither the lay nor medical evidence reflects the functional limitation required to warrant the next higher evaluations for the periods considered.  The Board therefore finds that the currently assigned evaluation is appropriate for the Veteran's low back disability.

The Board notes that the Veteran is competent to report that his disabilities are worse.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluation for the Veteran's back disability is appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	Knees

The Veteran's knee disability has been evaluated as 10 percent disabling for each knee, pursuant to diagnostic code 5003-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen. 38 C.F.R. § 4.27. 

Ankylosis of the knee warrants a 40 percent evaluation if it is in flexion between 10 and 20 degrees.  If ankylosis is in flexion between 20 and 45 degrees, a 50 percent evaluation is warranted.  If ankylosis is extremely unfavorable at an angle of 45 degrees or more, a 60 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Instability of the knee is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability.  A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe.

Under Diagnostic Code 5258, a 20 percent evaluation, the highest and only rating available under that schedular provision, may be assigned where there is evidence of dislocated semilunar cartilage, with frequent episodes of 'locking,' pain, and effusion into the knee joint.

Diagnostic Code 5259 provides for a 10 percent evaluation for removal of semilunar cartilage, symptomatic.

A noncompensable evaluation is appropriate where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion of the leg is limited to 45 degrees and a 20 percent rating is warranted where flexion is limited to 30 degrees.  Where flexion is limited to 15 degrees, a 30 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A noncompensable evaluation is warranted where extension of the leg is limited to 5 degrees; a 10 percent rating is appropriate where extension of the leg is limited to 10 degrees; and a 20 percent rating is warranted for extension limited to 15 degrees.  A 30 percent rating is for assignment for flexion limited to 20 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II (2013).

The VA Office of General Counsel (GC) has issued opinions pertinent to claims of entitlement to higher evaluations for knee disabilities.  Two of those GC opinions reflect that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under Diagnostic Codes 5003 and 5257 provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).

Another VA GC Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg.

X-rays of the knees taken in January 2005 revealed minimal osteophyte formation of the patella with preservation of the interarticular spaces.  The soft tissues were normal.  The impression was minimal degenerative changes.  X-rays in August 2005 indicated minimal evidence of arthritis.

On VA examination in September 2005, the Veteran's history was reviewed.  He endorsed severe pain, worse on the right.  He reported flare-ups of pain, severe in intensity, lasting four to six hours.  He also reported stiffness and occasional swelling, increased fatigue, and lack of endurance.  Physical examination revealed pain on lateral motion and deep palpation of the patellae.  Right knee range of motion was zero degrees of extension and 140 degrees of flexion, with discomfort at 140 degrees of flexion and none on extension.  Lateral collateral ligament examination was normal.  Drawer sign was positive with only mild anterior displacement of the knee.  The McMurray sign for meniscal tear was positive on the right.  Repetitive flexion did not produce any signs of fatigability or change in flexion.   The examiner indicated that the Veteran would have no additional functional impairment during acute flare-ups or after repetitive use.  Left knee range of motion was zero degrees of extension and 140 degrees of flexion, with no pain.  Lateral collateral ligament examination was normal.  Drawer sign was positive with very mild anterior displacement of the knee.  The McMurray sign was negative.  Repetitive flexion did not produce any signs of fatigability or change in flexion.   The examiner indicated that the Veteran would have no additional functional impairment during acute flare-ups or after repetitive use.  The diagnosis was mild osteoarthrosis of the knees.

The report of a June 2007 private MRI indicates myxoid changes in the menisci and strain of the anterior and posterior cruciate ligament on the right.  

On VA examination in October 2007, the Veteran reported pain that was especially aggravated by cold weather and going up and down stairs.  He indicated a history of locking and dislocation of both knees.  He denied swelling and noted that he had some relief with Motrin and rest.  He denied days lost from work but stated that his activities were affected because it took him longer to do his job.  Range of motion bilaterally was noted to be flexion to 145 degrees and extension from -10 to zero degrees.  Anterior drawer sign, Lachman's, and McMurray were negative.  There was no evidence of loss of motion during repetitive use due to pain, fatigue, weakness, or lack of endurance.  The examiner estimated that the Veteran would have no additional functional limitation of motion during flare-up or repetitive use due to pain, fatigue, weakness, or lack of endurance.

In November 2007 the Veteran mentioned instability of his right knee.  

The Veteran was seen on VA orthopedic consultation in August 2008.  He ambulated with a non-antalgic gait.  Range of motion was from zero degrees of extension to 135 degrees of flexion.  There was no effusion, diffuse joint line tenderness, laxity, or instability.  

In March 2009 the Veteran underwent an injection for degenerative joint disease in his right knee.

At his June 2009 hearing, the Veteran testified that his right knee was worse, but that both knees were aggravated by cold weather, and that they both locked.  He noted that VA had issued a knee brace and cane.  He indicated that VA had offered knee replacement.  

On VA examination in December 2012, the Veteran's history was reviewed.  The Veteran did not report flare-ups.  Right knee range of motion testing revealed flexion to 100 degrees and extension to zero degrees, with pain at the end of each range.  Left knee range of motion testing revealed flexion to 105 degrees and extension to zero degrees, with pain at the end of each range.  Repetitive motion testing did not result in additional limitation of motion.  Muscle strength was 5/5.  There was no instability.  There was no evidence or history of recurrent patellar subluxation or dislocation.  No meniscal abnormalities were found.  The examiner noted that the Veteran used a cane.  He indicated that the knee conditions affected the Veteran's ability to work due to pain from prolonged sitting, standing, and walking, as well as going up and down stairs.

The Veteran is currently in receipt of separate 10 percent ratings for each knee, under the criteria for limitation of flexion of the knee.  This evaluation contemplates the presence of periarticular pathology and painful motion on flexion.  It also contemplates limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, the disability must approximate the functional equivalent of limitation of flexion to 30 degrees.  Such is not shown by the evidence of record.  Thus, higher evaluations are not warranted under this criteria.

The Board acknowledges the Veteran's complaint of pain on motion of the knees.  However, the more probative evidence throughout the appeal reflects that he retains full extension, and that there is no instability.  The Board acknowledges that the Veteran has reported instability; however, the Board finds more probative the medical findings of various providers who specifically examined the Veteran for instability of his knees and found none.  Thus, separate evaluations are not warranted for limitation of extension or instability.  Furthermore, despite his complaints, nothing in the record (lay or medical) reflects that he is functionally limited to 30 degrees of flexion or less.  Even if the Board was to accept that he has pain with all motion, he retains the ability to functionally flex the knee beyond 30 degrees.  Accordingly, an evaluation in excess of 10 percent is not warranted for either knee based on limitation of motion or instability.

The Board acknowledges that the September 2005 VA examiner reported a positive McMurray sign on the right, and that the Veteran has reported locking of his knees.  However, evaluations higher than the currently assigned 10 percent are not available under the criteria for removal of the semilunar cartilage pursuant to diagnostic code 5259.  Moreover, while a 20 percent evaluation is warranted in cases where there is evidence of dislocated semilunar cartilage, in this case there is no indication of frequent episodes of locking or effusion into the knee joint.  Neither locking nor effusion have been found on physical examination.  Thus, the Board concludes that higher evaluations are not for application pursuant to diagnostic codes 5258 or 5259.

The Board accepts that the Veteran has experienced functional impairment and pain due to his knee disability.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible, to include during reported flare-ups and following repetitive use.  However, neither the lay nor medical evidence reflects the functional limitation required to warrant the next higher evaluations for the periods considered.  The Board therefore finds that the currently assigned evaluation is appropriate for the Veteran's knee disability.

The Board notes that the Veteran is competent to report that his disabilities are worse.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluation for the Veteran's knee is appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  Gilbert.

	Right Shoulder

The Veteran's right shoulder disability is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5201.  

 Under diagnostic code 5201, a 20 percent evaluation is warranted where there is limitation of  motion of the arm at the shoulder level.  A 30 percent rating contemplates motion of the major arm limited to midway between the side and shoulder level.  A rating of 40 percent is warranted where motion of the minor arm is limited to 25 degrees from the side. 

A 40 percent rating is also warranted for ankylosis of the scapulohumeral articulation intermediate between favorable and unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  Higher ratings are also available for impairment of the humerus under Diagnostic Code 5202. 

The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I (2013).  With forward elevation (flexion) and abduction, range of motion for the arm is from the side of the body (zero degrees) to above the head (180 degrees) with the mid-point of 90 degrees where the arm is held straight out from the shoulder.  Id. 

The record reflects that the Veteran is right-handed.  As such, his service-connected right shoulder disability affects his major upper  extremity.  See 38 C.F.R. § 4.69.

A VA X-ray study in August 2005 revealed mild superior subluxation of the right humeral head suggestive of rotator cuff pathology.

On VA examination in September 2005, the Veteran reported moderate to severe pain on flare-ups.  He endorsed stiffness but denied episodes of dislocation or subluxation.  He also endorsed fatigue, lack of endurance, and crepitus.  Physical examination revealed some tenderness to deep palpation.  Forward flexion was to 180 degrees with discomfort, abduction to 180 degrees with mild pain starting at 160 degrees, external rotation to 80 degrees with pain starting at 80 degrees, and internal rotation 90 degrees without pain.  The examiner stated that the Veteran would not have additional functional limitations on repetitive use.   The diagnosis was right shoulder impingement and rotator cuff disease.

The report of a private MRI study conducted in June 2007 indicates an impression of acromioclavicular arthrosis with bicipital tendonitis.

On VA examination in October 2007, the Veteran indicated that he had pain of 7/10 severity, aggravated by cold weather and movement.  He reported locking and swelling at times, but denied subluxation and dislocation.  He denied losing time from work.  Range of motion testing revealed forward flexion to 180 degrees with pain, abduction to 180 degrees with pain, internal rotation to 90 degrees, and external rotation to 90 degrees.  The examiner indicated that there was no evidence of loss of motion during repetitive use due to pain, fatigue, weakness, or lack of endurance.  X-rays revealed mild degenerative changes.  The radiologist noted that there had been no change since August 2005.

At his June 2009 hearing the Veteran testified that he had pain at about 20 degrees from his side.  He noted that cortisone shots seemed to help somewhat.  He noted that he was right hand dominant.  

On VA examination in December 2012 the Veteran's history was reviewed.  He denied flare-ups.  The examiner noted that the Veteran was right hand dominant.  Range of motion testing revealed 90 degrees of flexion with pain at 90 degrees, and 100 degrees of abduction with pain at 100 degrees.  Range of motion did not change following repetitive use.  The examiner identified functional loss due to less movement than normal, weakened movement, and pain on movement.  There was pain on palpation but no guarding.  Strength was 5/5 on flexion and abduction.  There was no ankylosis.  Impingement testing was positive.  The diagnosis was right shoulder impingement syndrome with arthritis.

Having carefully considered the evidence pertaining to this claim, the Board has determined that an evaluation in excess of 10 percent is not warranted for the period prior to December 6, 2012.  The 10 percent evaluation assigned for this period contemplates the presence of periarticular pathology and painful motion on abduction.  In order to warrant a higher, 20 percent evaluation, the disability must approximate the functional equivalent of limitation of abduction to the shoulder level.  Such is not shown by the evidence of record.  Rather, abduction was to 160 degrees in September 2005, and to 180 degrees in October 2007.  There is no other evidence of record indicating such limitation of motion prior to December 6, 2012.  Thus, a higher evaluation for this period is not supported by the record.  

For the period from December 6, 2012, the Board has determined that an evaluation in excess of the currently assigned 20 percent is not for application.  In this regard, the December 2012 VA examination indicated abduction to 100 degrees.  At that time, flexion was to 90 degrees.  In order to warrant a higher, 30 percent evaluation under the criteria for limitation of motion of the arm, the disability must approximate the functional equivalent of limitation of abduction to midway between the side and shoulder level.  The objective evidence of record does not support such a finding.  Thus, the Board finds that the current 20 percent evaluation is appropriate.  

The Board further notes that, for the appellate period, there is no evidence of ankylosis or humeral impairment that would satisfy the criteria for higher evaluations under applicable diagnostic codes.  In essence, there is no indication that this disability warrants higher evaluations for the periods considered.

The Board acknowledges the Veteran's complaint of pain and his report of limitation of motion of the arm to about 20 degrees from his side.  However, the more probative evidence throughout the appeal reflects that he retains greater motion than he described during his June 2009 hearing.  Accordingly, the Board concludes that the currently assigned ratings are appropriate.

The Board accepts that the Veteran has experienced functional impairment and pain due to his right shoulder disability.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible, to include during reported flare-ups and following repetitive use.  However, neither the lay nor medical evidence reflects the functional limitation required to warrant the next higher evaluations for the periods considered.  The Board therefore finds that the currently assigned evaluation is appropriate for the Veteran's right shoulder disability.

The Board notes that the Veteran is competent to report that his disabilities are worse.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluation for the Veteran's right shoulder is appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  Gilbert.

	Left Radial Fracture

Normal forearm (elbow) extension and flexion is from 0 to 145 degrees, respectively.  Normal forearm pronation and supination is from 0 to 80 degrees and from 0 to 85 degrees, respectively.  38 C.F.R. § 4.71a, Plate I. 

Diagnostic Code 5206 provides for a noncompensable rating where there is limitation of flexion of the minor forearm to 110 degrees.  A 10 percent evaluation is warranted where flexion is limited to 100 degrees.  A 20 percent evaluation is applicable where flexion is limited to 90 degrees.  Higher ratings are warranted for greater limitation of flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2013). 

Diagnostic Code 5207 provides for a 10 percent rating for limitation of extension of the minor forearm to 45 degrees.  Higher ratings are warranted for greater limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5207 (2013). 

Diagnostic code 5212 allows for a 10 percent evaluation where there is malunion of the radius with bad alignment.  A rating of 20 percent is warranted where there is nonunion of the radius in the upper half.  A rating of 20 percent is warranted where there is nonunion in the lower half, with false movement without loss of bone substance or deformity.  A rating of 30 percent is warranted where there is nonunion in the lower half, with false movement with loss of bone substance (1 inch, 2.5 cms) and marked deformity.

Under diagnostic code 5213, impairment of supination and pronation in the minor extremity warrants a 10 percent rating if supination is limited to 30 degrees or less; 20 percent if motion in pronation is lost beyond the last quarter of arc or the hand does not approach full pronation; and 20 percent if motion in pronation is lost beyond the middle of the arc.  If there is loss of movement (bone fusion), a 20 percent rating is warranted if the hand is fixed near the middle of the arc or moderate pronation, a 20 percent rating is warranted where the hand is fixed in full pronation, and a 30 percent rating is warranted where the hand if fixed in supination or hyperpronation.  

The record reflects that the Veteran is right-handed.  As such, his service-connected left elbow disability affects his minor upper extremity.  See 38 C.F.R. § 4.69.

A VA x-ray study in August 2005 revealed preserved joint spaces.  There was mild spurring suggestive of early findings of arthritis.  There was no evidence of joint effusion or fracture.  

On VA examination in September 2005, the Veteran's history was reviewed.  He complained of constant moderate pain in his left elbow, usually associated with flare-ups, activities, or cold weather.  He stated that he had severe flare-ups of pain.  Physical examination revealed no pain to deep palpation of the left elbow.  Flexion was to 145 degrees and extension was to zero degrees with no pain.  Testing for tendonitis was negative.  The diagnosis was residuals of fracture of the left radial neck manifested by mild osteoarthritis of the left elbow.

On VA examination in October 2007, the Veteran complained of constant pain of 7/10 severity.  He endorsed locking and swelling, but no dislocation or subluxation.  He noted that pain required him to rest while working or doing chores.  Left elbow range of motion was 145 degrees of flexion, zero degrees of extension, 85 degrees of supination, and 80 degrees of pronation.  The examiner indicated that there was no evidence of loss of motion during repetitive use due to pain, fatigue, weakness, or lack of endurance.  The examiner estimated that the Veteran would have no additional functional limitation of motion during flare-up or repetitive use due to pain, fatigue, weakness, or lack of endurance.

At his June 2009 hearing the Veteran testified that his left elbow was very sensitive.  He noted that he could not completely straighten his arm.  His wife stated that it was always sore.

On VA examination in December 2012, the Veteran's history was reviewed.  He did not report flare-ups.  Range of motion testing of the left elbow revealed 110 degrees of flexion and zero degrees of extension, with pain at 110 degrees of flexion.  There was no objective evidence of pain on extension.  Following repetitive motion, there was no additional limitation of motion.  Muscle strength was 5/5.  There was no evidence of flail joint, joint fracture or impairment of supination or pronation.  The diagnosis was old fracture of the radius, left elbow.  

The Board has determined that, for the period prior to December 6, 2012, a 10 percent evaluation is warranted.  Here, special consideration has been given to the functional impact of pain, as the Veteran's main contention is that he experiences pain, especially with use of his arm.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011).  Although VA examinations during this period found no compensable limitation of  motion, the Board finds credible, competent and probative the Veteran's reports of pain on use.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury is recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  In this regard, the Court held in Burton that the application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Accordingly, a 10 percent evaluation, but no higher, is warranted for painful motion based on noncompensable limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Doubt has been resolved in the Veteran's favor in assigning the 10 percent evaluation; however, the evidence, including his statements does not show that a higher evaluation is warranted.  Limitation of flexion to 90 degrees is not shown, nor is nonunion of the radius or impairment of supination or pronation.  

For the period from December 6, 2012, the disability has been assigned a 10 percent evaluation.  In order to warrant a higher, 20 percent evaluation under the criteria for limitation of flexion of the forearm, the disability must approximate the functional equivalent of limitation of flexion to 90 degrees.  Such is not shown by the objective evidence of record.  Rather, range of motion testing in December 2012 revealed flexion to 110 degrees with pain at that point.  As the criteria for a higher evaluation are not met or approximated, the Board finds that the current 10 percent evaluation is appropriate.  

The Board further notes that, for the appellate period, there is no evidence of ankylosis, limitation of extension, or other impairment that would satisfy the criteria for higher evaluations under applicable diagnostic codes.  In essence, there is no indication that this disability warrants higher evaluations for the periods considered.

The Board acknowledges the Veteran's complaints of pain and his report that he cannot fully extend his elbow.  However, the more probative medical evidence throughout the appeal reflects that he retains greater motion than he described during his June 2009 hearing.  Accordingly, the Board concludes that the currently assigned ratings are appropriate.

The Board accepts that the Veteran has experienced functional impairment and pain due to his left elbow disability.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible, to include during reported flare-ups and following repetitive use.  However, neither the lay nor medical evidence reflects the functional limitation required to warrant the next higher evaluations for the periods considered.  The Board therefore finds that the currently assigned evaluation is appropriate for the Veteran's left elbow disability.

The Board notes that the Veteran is competent to report that his disabilities are worse.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluation for the Veteran's left elbow is appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  Gilbert.

	

Right Ankle

The Veteran's right ankle disability is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under those criteria, limitation of motion of the ankle is rated as 10 percent disabling when moderate and as 20 percent disabling when marked.

Ankylosis of the ankle in plantar flexion at less than 30 degrees warrants a 20 percent rating.  A 30 percent rating is warranted if the ankylosis is in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees.  A 40 percent rating is warranted if there is ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270. 

Normal range of ankle motion is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II (2013). 

Nonunion of the tibia and fibula, with loose motion and requiring a brace warrants a 40 percent rating.  Where there is malunion and marked knee or ankle disability, a 30 percent rating is warranted.  Malunion with moderate knee or ankle disability warrants a 20 percent evaluation; with slight knee or ankle disability, a 10 percent evaluation is for application.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

A VA X-ray study in August 2005 revealed preserved ankle joint spaces.  There was slight spurring of the medial malleolus and mild narrowing of the talonavicular and calcaneocuboid joint spaces suggestive of mild hind foot arthritis.

On VA examination in September 2005, the Veteran's history was reviewed.  He reported that he had moderate to severe pain on flare-up.  He endorsed stiffness, occasional swelling, weakness, fatigue, and lack of endurance.  Physical examination revealed no swelling or redness.  Dorsiflexion was to 20 degrees without pain, and plantar flexion was to 45 degrees with discomfort.  There was pain to manipulation of the right ankle.  The diagnosis was residuals of right ankle sprain manifested by mild osteoarthritis of the right ankle.

On VA examination in October 2007, the Veteran complained of mild to moderate pain.  He denied locking or inflammation, but stated that the ankle swelled and dislocated at times.  The examiner noted that X-rays in August 2005 revealed slight spurring on the medial malleolus, mild narrowing of the talonavicular and calcaneocuboid joint suggestive of mild hind foot arthritis.  Range of motion testing revealed dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  The examiner indicated that there was limitation of motion on repetitive use to 15 degrees on dorsiflexion due to pain.

At his June 2009 hearing, the Veteran testified that he had never worn a brace on his right ankle.  He noted that he wore boots to help support his ankle.  He stated that he had swelling and that giving way had caused him to fall a couple of times.  His wife testified that she noticed the Veteran stumbling a lot.

On VA examination in December 2012, the Veteran's history was reviewed.  He denied flare-ups.  Range of motion testing revealed 30 degrees of plantar flexion and 10 degrees of dorsiflexion with pain at the end of the ranges.  Repetitive motion testing did not result in additional limitation of motion.  Functional loss was noted to be due to less movement than normal and pain on motion.  There was pain to palpation.  Muscle strength was 5/5.  There was no ankylosis.  The diagnosis was recurrent right ankle sprain.

Upon review of the record, the Board has determined that a 10 percent evaluation is warranted for the period prior to December 6, 2012.  During this period, the Veteran reportedly had full, pain free range of motion of the right ankle.  However, the October 2007 VA examiner found that dorsiflexion was limited to 15 degrees by pain following repetitive use.  The Board finds credible, competent and probative the Veteran's reports of pain on use.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury is recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  In this regard, the Court held in Burton that the application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Accordingly, a 10 percent evaluation, but no higher, is warranted for painful motion and limitation of motion on repetitive use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Doubt has been resolved in the Veteran's favor in assigning the 10 percent evaluation; however, the evidence, including his statements does not show that a higher evaluation is warranted.  There is no indication of marked limitation of motion, ankylosis, nonunion, or malunion that would support a higher evaluation for this period.  It is noted that plantar flexion was normal and dorsiflexion at its worst was limited to 15 degrees, while 20 degrees is normal.   

For the period from December 6, 2012, the Board concludes that the current, 10 percent evaluation is appropriate.  This evaluation contemplates moderate limitation of the ankle.  In order to warrant a 20 percent evaluation under the criteria for limitation of motion of the ankle, the disability must approximate the functional equivalent of marked limitation of motion.  Here, the December 2012 VA examination report shows that the Veteran retains substantial range of motion, with dorsiflexion to 10 degrees and plantar flexion to 30 degrees.  Because the evidence for this period does not reflect limitation of motion that could be objectively characterized as approximating marked limitation, the Board concludes that a higher evaluation is not for application for the period from December 6, 2012. 

The Board accepts that the Veteran has experienced functional impairment and pain due to his right ankle disability.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional limitation required to warrant the next higher evaluations for the periods considered.  The Board therefore finds that the currently assigned evaluations are appropriate for the Veteran's right ankle disability.

The Board notes that the Veteran is competent to report that his right ankle disability is worse.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned 10 percent evaluation for is appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted. As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hiatal Hernia with Peptic Ulcer Disease and Gastroesophageal Reflux

The veteran's gastrointestinal (GI) disability is currently evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346, for hiatal hernia.  This diagnostic code provides a 10 percent evaluation when the evidence shows two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is warranted when there is persistently recurrent epigastric distress with dysphasia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation contemplates a level of impairment, which includes symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 

38 C.F.R. § 4.114, Diagnostic Code 7307 for hypertrophic gastritis provides a 10 percent evaluation for chronic gastritis with small nodular lesions and symptoms.  A 30 percent rating contemplates chronic gastritis with multiple small eroded or ulcerated areas and symptoms.  A 60 percent evaluation is warranted for chronic gastritis identified by a gastroscope with severe hemorrhages or large ulcerated or eroded areas. 

The rating schedule provides guidance in the evaluation of gastrointestinal disorders.  In particular, 38 C.F.R. § 4.112  highlights the importance of weight loss in the evaluation of the impairment resulting from gastrointestinal disorders.  Although Diagnostic Code 7307 (Gastritis) does not provide measurements related to nutritional status, such as anemia and weight loss, many of the other Diagnostic Codes pertaining to disorders of the digestive system do contain these measuring criteria.  The provisions of 38 C.F.R. § 4.113 contain the explanation that diseases of the digestive system often produce a common disability picture characterized by abdominal distress or pain, anemia, and disturbances in nutrition. 

A double contrast barium enema in January 2005 was normal.  An upper gastrointestinal series was also normal.  

An upper gastrointestinal study in August 2005 revealed a small sliding hiatal hernia.  No reflux or esophagitis was seen.

On VA examination in September 2005, the Veteran reported heartburn only when he was under stress.  He also reported regurgitation of acid two to three times per week.  He denied vomiting, hematemesis or melena.  He reported that colonoscopy in January 2005 was normal.  He complained of moderate abdominal pain usually relieved by over the counter medication.  He reported diarrhea at least once per week.  Physical examination revealed no organomegaly.  There was no rebound.  There was mild tenderness to deep palpation of the epigastric and night upper quadrant area.  The diagnosis was symptomatic small sliding hiatal hernia with some symptoms of gastroesophageal reflux.

On VA examination in October 2007, the Veteran's history was reviewed.  He endorsed heartburn, epigastric pain, retrosternal burning, and belching, but no nausea or vomiting.  The examiner noted that testing in August 2005 had revealed a small sliding hiatal hernia but no reflux, ulceration, or esophagitis.  Examination of the abdomen revealed no organ enlargement.  There was slight tenderness in the right upper quadrant.  

An August 2008 report from BAMC indicates the Veteran's report of blood in his stool.  The following day, he reported pain of 9/10 intensity and black stools.  He was advised to remain on his medications.

At his June 2009 hearing, the Veteran testified that he took medication for his gastrointestinal disability.  He noted that he had gone to the emergency room about six months previously because he had chest pain and black stools.  

On VA examination in December 2012, the Veteran's history was reviewed.  The examiner noted that the Veteran experienced persistently recurrent epigastric distress, pyrosis, and regurgitation.  He also noted mild hematemesis.  He indicated that there was no esophageal stricture.  He noted that a complete blood count rendered no significant findings.  He stated that the Veteran's conditions affected his work due to heartburn, regurgitation, and epigastric pain.  The diagnoses were gastroesophageal reflux disease and hiatal hernia.

Having considered the record as it pertains to this disability, the Board has determined that an evaluation in excess of 10 percent is not warranted.  The currently assigned evaluation contemplates two or more of the symptoms for the 30 percent evaluation (persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain) of less severity, or chronic gastritis with small nodular lesions and symptoms.  A higher evaluation contemplates persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; or chronic gastritis identified by a gastroscope with severe hemorrhages or large ulcerated or eroded areas; or symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health. 

The record reflects that the veteran's GI disability is productive of heartburn, epigastric pain, burning, and diarrhea.  Mild hematemesis has been noted, but dysphagia has not been shown nor does the Veteran contend that he experiences that symptom.  Physical examination has revealed no signs of significant weight loss, malnutrition, anemia, or any other sign that the GI disability is productive of considerable or severe impairment of the Veteran's health.  In sum, the evidence establishes that the currently assigned 10 percent evaluation is appropriate, and that there is no basis upon which to award a higher rating.

Hemorrhoids

External or internal hemorrhoids are rated pursuant to 38 C.F.R. § 4.114, DC 7336.  A noncompensable evaluation is assigned for mild or moderate hemorrhoids; a 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences; and a 20 percent evaluation is assigned for hemorrhoids with persistent bleeding and with secondary anemia or with fissures. 

An April 2005 VA treatment record indicates that the Veteran complained of some problems with bowel incontinence that aggravated his hemorrhoids.  

On VA examination in September 2005, the Veteran's history was reviewed.  He reported flare-ups of hemorrhoids every two months.  He denied sphincter control problems but indicated that he had occasional fecal leakage.  He reported rectal bleeding but no thrombosed hemorrhoids.  Physical examination revealed engorged rectal hemorrhoids, but no redness.  The examiner noted that the hemorrhoids were engorged only to deep palpation.  Rectal tone was within normal limits.  The examiner indicated that he did not palpate any internal hemorrhoids.  The diagnosis was external hemorrhoids.

On VA genitourinary examination in July 2006, the rectal wall and anus examination was normal.

On VA examination in October 2007, the Veteran reported a long history of hemorrhoids.  He indicated that he had recurrences at least once per month and that they sometimes included bleeding, pain, and burning in the rectal area.  He denied surgery.  On physical examination, there was an external hemorrhoid with no evidence of thrombosis, inflammation, or bleeding.  The anal sphincter had good tone.  

At his June 2009 hearing, the Veteran indicated that surgery had not been suggested.  He noted that he had bleeding and that he used over the counter medication.  He related that he had most recently been examined six months previously, and that the examination was negative.  

On VA examination in December 2012, the examiner reviewed the Veteran's history but noted that he declined a rectal examination.

The Board has carefully reviewed the record pertaining to this claim and has determined that a compensable evaluation is not for application. In this regard, a higher evaluation requires evidence of large or thrombotic hemorrhoids with excessive redundant tissue evidencing frequent recurrences.  Here, the record reflects the Veteran's reports of rectal bleeding, pain, and burning in the rectal area.  Objectively, there has been no evidence of thrombosis or inflammation.  In essence, the available evidence demonstrates that a compensable evaluation is not warranted for hemorrhoids. 

The Board has considered the Veteran's arguments and testimony regarding this claim, but finds that the most probative evidence establishes that his hemorrhoids are not manifested by large or thrombotic hemorrhoids with excessive redundant tissue evidencing frequent recurrences, or persistent bleeding with secondary anemia or fissures.  The preponderance of the evidence is against a higher evaluation and there is no doubt to be resolved. Consequently, the benefit sought on appeal is denied.

Epididymitis

The Veteran's epididymitis is evaluated under Diagnostic Code 7525, for chronic epididymo-orchitis.  Such is rated as a urinary tract infection under 38 C.F.R. § 4.115a, which rating criteria provide a 10 percent rating for long-term drug therapy, 1-2 hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent rating is provided for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  38 C.F.R. § 4.115a (2013).

Diagnostic Code 7523, testis, complete atrophy, provides a noncompensable rating for complete atrophy of one testis, and a 20 percent rating for complete atrophy of both testes (and both ratings include footnotes to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350).  38 C.F.R. § 4.115b (2013). 

Diagnostic Code 7524, testis, removal, provides a noncompensable rating for removal of one testis, and a 30 percent rating for removal of both testes (and both ratings include footnotes to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350 ).  38 C.F.R. § 4.115b  (2013). 

On VA examination in September 2005, the Veteran's history was reviewed.  The Veteran's current complaints included pain mostly in the right testicle after prolonged immobilization.  Physical examination revealed normal sized testicles and a normal penis.  The examiner noted some palpated hydrocele on the right testicle and a mild, very small hydrocele on the left.  The Veteran's testicles were nontender.  There was no evidence of epididymitis.  

In May 2006, the Veteran was seen at a VA facility with complaints of scrotal pain.  The Veteran reported that he had undergone radical prostatectomy in April 2006.  He denied hematuria or scrotal swelling.  A scrotal support was recommended.  

On VA genitourinary examination in July 2006, the Veteran's testicles were normal.

On VA examination in October 2007, the Veteran's history was reviewed.  He complained of constant scrotal pain.  He denied current treatment.  Physical examination revealed normal male genitalia.  There was tenderness to the testicles bilaterally.  

In January 2009 the Veteran was seen by a VA provider.  He complained of pain in his left testicle.

At his June 2009 hearing the Veteran testified that his testicles sometimes hurt so badly that he doubled over.  He noted that VA had issued him a type of support and that it helped somewhat.  

On VA examination in December 2012, the Veteran's history was reviewed.  The examiner noted voiding and erectile dysfunction following radical prostatectomy in 2005.  He also indicated that the testes were not examined per the Veteran's request, and that he reported normal anatomy with no testicular abnormality or deformity.  He pointed out that ultrasound in 2009 had shown bilateral hydrocele and epididymal enlargement.  The Veteran reported that had no long-term drug therapy and was treated with an antibiotic at the time of infection for 10 days to two weeks.  

In light of the above, the Board finds that the preponderance of the evidence is against granting a compensable evaluation for the Veteran's epididymitis.  The Board notes that there is no specific diagnostic code providing a compensable rating for the Veteran's epididymitis symptomatology. In reaching its determination, the Board has considered the Veteran's subjective reports of experiencing pain in his scrotum in statements submitted in support of his claim. The Board notes, however, that aside from his complaints of pain and clinical findings of hydroceles, the Veteran's testicles are normal and nontender on examination.  There is no evidence of atrophy that would warrant a compensable rating under the applicable diagnostic code, and the record clearly reflects that neither testicle has been removed.  Also, the Veteran denied long-term drug therapy, he has not had one to two hospitalizations per year, and intermittent intensive management is not shown to be required.  

The Board has considered the Veteran's arguments and testimony regarding this claim, but finds that the most probative evidence establishes that there is no basis upon which to assign a compensable evaluation to the Veteran's epididymitis.  The preponderance of the evidence is against a higher evaluation and there is no doubt to be resolved. Consequently, the benefit sought on appeal is denied.

Bilateral Hearing Loss Disability

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a) and (d) (2013).

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86.  The evidence demonstrates that the appellant did not have a threshold of 55 decibels or more at the indicated frequencies or a puretone threshold of 30 or less at 1000 Hertz and 70 or more at 2000 Hertz.  As such, § 4.86 does not apply.

Examinations are conducted using the controlled speech discrimination tests, together with the results of the puretone audiometry test.  The horizontal lines in table VI, referenced in 38 C.F.R. § 4.85, represent nine categories of percent of discrimination based upon the controlled speech discrimination test.  The vertical columns in table VI represent nine categories of decibel loss based upon the puretone audiometry test.  The numeric designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss; thus, for example, with a percent of discrimination of 70 and average puretone decibel loss of 64, the numeric designation is V for one ear.  The same procedure will be followed for the other ear.  The numeric designations are then applied to Table VII, also referenced in 38 C.F.R. § 4.85, to determine the Veteran's disability rating.

A VA fee basis examination in August 2005 resulted in the following puretone thresholds:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
50
LEFT
30
25
20
25
50
 
Speech recognition scores were 90 percent for the right ear and 88 percent for the left.  The Veteran stated that he had problems understanding conversation, more so in noisy environments.  He also indicated that he had problems understanding speakers on the telephone.

On VA examination in November 2007, the following puretone thresholds were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
40
50
60
LEFT
30
35
45
50
50

Speech recognition scores were 90 percent for the right ear and 96 percent for the left.  The Veteran stated that he had difficulty hearing when he was in a store or a crowded place.  

At his June 2009 hearing, the Veteran testified that a provider had recommended hearing aids.  His wife indicated that the Veteran often did not hear or understand her.  She noted that she did not watch television with the Veteran because it was too loud.  

On VA examination in December 2012, the following puretone thresholds were elicited:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
25
40
LEFT
10
15
15
20
25

Speech recognition scores were 92 percent for the right ear and 84 percent for the left.  

The Board observes that application of the regulation to the findings of the on the August 2005 audiometric evaluation results in a numeric designation of II for the right ear and II for the left.  The findings on the November 2007 examination result in a numeric designation of II for the right ear and I for the left.  The findings of the December 2012 examination result in a numeric designation of I for the right ear and II for the left.  A noncompensable evaluation is warranted when those values are applied to Table VII.  38 C.F.R. § 4.85, 4.85, Diagnostic Code 6100 (2013).  As such, the Board finds that at worst, the Veteran's hearing loss disability is appropriately evaluated as noncompensably disabling.  

The Board does not doubt the sincerity of the Veteran's assertions that his hearing loss is of such severity that it warrants compensation.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that compensable evaluation is not warranted.  The evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  Gilbert.

Extraschedular Consideration

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veterans entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected disabilities.  The evidence fails to demonstrate, at any time during the appellate period, symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disabilities is specifically contemplated under the appropriate rating criteria.  The Veteran's lumbar spine symptoms, including pain, spasms and limitation of motion, are contemplated by the schedular criteria.  The Veteran's symptoms with respect to the knees, including pain, swelling, stiffness, weakness, increased fatigue, and lack of endurance, which ultimately result in limitation of motion are contemplated by the schedular criteria.  The Veteran's shoulder symptoms, including stiffness, weakened movement, pain, fatigue, lack of endurance and crepitus, and resulting limitation of motion, are contemplated by the schedular criteria.  The left radial fracture and right ankle symptoms, including pain and swelling, which ultimately result in limitation of motion are also contemplated by the schedular criteria.  With respect to the GI disability, the symptoms, including epigastric distress, pyrosis, hematemesis and regurgitation, are contemplated by the schedular criteria. The hemorrhoid symptoms of pain, burning, and bleeding are contemplated by the schedular criteria and the criteria contemplate drug therapy for epididymitis and difficulty hearing as a result of hearing loss.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.  Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In short, the evidence does not support the proposition that the Veteran's service connected disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).

Finally, the Board has determined that staged ratings other than those considered herein are not warranted as the evidence does not show that higher evaluations are warranted for any period on appeal.


ORDER

Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the lumbosacral spine, L5-S1is denied.

The assignment of a separate disability rating for radiculopathy of the right lower extremity is granted.

Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee is denied.

Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee is denied.

For the period prior to December 6, 2012, an evaluation in excess of 10 percent for  right shoulder impingement syndrome is denied.

For the period from December 6, 2012, an evaluation in excess of 20 percent for right shoulder impingement syndrome is denied.

For the period prior to December 6, 2012, a 10 evaluation for residuals of left radial neck fracture is granted, subject to the laws and regulations controlling the award of monetary benefits.

For the period from December 6, 2012, an evaluation in excess of 10 percent for residuals of left radial neck fracture is denied.

For the period prior to December 6, 2012, a 10 percent evaluation for residuals of recurrent right ankle sprains is granted, subject to the laws and regulations controlling the award of monetary benefits.

For the period from December 6, 2012, an evaluation in excess of 10 percent for residuals of recurrent right ankle sprains is denied.

Entitlement to an evaluation in excess of 10 percent for hiatal hernia with peptic ulcer disease and gastroesophageal reflux is denied.

Entitlement to a compensable rating for hemorrhoids is denied.

Entitlement to a compensable rating for epididymitis is denied.

Entitlement to a compensable rating bilateral hearing loss disability is denied.


REMAND

In its October 2012 remand, the Board directed that a VA eye examination be carried out.  On examination in December 2012, the examiner included a discussion of the Veteran's history of drusen.  She stated that "Service connection of retinal scars was wholly inadequate description of the real situation."  She further indicated that the condition was inherited and that participation in military service did nothing regarding its development or progression.  Upon review of the examination report, the Board remains unclear as to the manifestations of the service-connected disability.  Because the examination report does not address this question, it is inadequate for the purpose of deciding this claim.  Clarification must be sought.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination by a provider with the requisite expertise to determine the extent of the Veteran's service-connected eye disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  

Following review of the claims file and examination of the Veteran, the examiner should identify all currently present manifestation of the Veteran's service-connected eye disability and their severity, to include their impact on the Veteran's visual acuity.  

A discussion of the underlying reasons for all opinions expressed must be included in the examination report, to include reference to pertinent evidence where appropriate.    

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Then, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


